Case
 Case4:18-cv-00806-SBA
       3:18-mj-71724-SK Document
                        Document58-13
                                 1-4 Filed
                                       Filed
                                           12/05/18
                                             03/05/18Page
                                                      Page1 of
                                                            1 of
                                                               5110




              George Attachment M
             Case
              Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document58-13
                                              1-4 Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page2 of
                                                                         2 of
                                                                            5110


Payments to Citricado Market Advisers

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount         Description
          1 American Financial           4/4/2013     2353         6,886.25 Check Paid
            Benefits Center (Bank of
            America #9542)
          2 American Financial        11/15/2013    256384144      5,403.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          3 American Financial         12/3/2013      1311         5,738.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          4 American Financial         12/6/2013        1          5,201.70 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          5 American Financial        12/31/2013    30532681       5,470.10 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          6 American Financial           1/9/2014       1          7,847.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          7 American Financial         1/15/2014        1          7,261.10 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          8 American Financial         1/23/2014    452269068      8,009.75 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          9 American Financial         1/31/2014        1          8,442.20 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         10 American Financial           2/6/2014       1          7,139.30 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         11 American Financial         2/13/2014    1431361379     6,745.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         12 American Financial         2/19/2014    384776358      5,902.55 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         13 American Financial           3/6/2014   114922745        187.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         14 American Financial           3/6/2014   610800903      9,236.32 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         15 American Financial         3/11/2014        1          5,789.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         16 American Financial         3/26/2014    487183573      9,503.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         17 American Financial           4/2/2014   1348085964     9,503.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment M
                                                                                                    1 of 9
             Case
              Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document58-13
                                              1-4 Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page3 of
                                                                         3 of
                                                                            5110


Payments to Citricado Market Advisers

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         18 American Financial         4/10/2014    615229487      9,240.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         19 American Financial         4/16/2014        1          9,240.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         20 American Financial         4/24/2014    1435865594     8,319.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         21 American Financial           5/1/2014       1          8,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         22 American Financial           5/8/2014       1          7,034.25 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         23 American Financial           5/8/2014   1657171135     5,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         24 American Financial         5/15/2014     6177971      12,129.01 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         25 American Financial         5/22/2014    1478982593     5,600.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         26 American Financial         5/29/2014    1436182874    12,039.80 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         27 American Financial         6/12/2014     35935841     11,288.38 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         28 American Financial         6/19/2014        1         10,851.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         29 American Financial         6/24/2014    665163933      6,795.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         30 American Financial           7/3/2014     345966       9,499.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         31 American Financial         7/10/2014        1          6,997.80 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         32 American Financial         7/11/2014        1            750.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         33 American Financial         7/17/2014    1362290694     9,983.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         34 American Financial         7/23/2014        1         10,035.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment M
                                                                                                    2 of 9
             Case
              Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document58-13
                                              1-4 Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page4 of
                                                                         4 of
                                                                            5110


Payments to Citricado Market Advisers

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         35 American Financial           8/1/2014       1          5,692.68 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         36 American Financial           8/7/2014       1          5,306.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         37 American Financial         8/14/2014    1305548351     9,355.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         38 American Financial         8/22/2014    1473990297     9,217.74 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         39 American Financial           9/2/2014       1         11,948.93 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         40 American Financial           9/3/2014       1         14,933.36 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         41 American Financial         9/11/2014    547565527     13,059.87 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         42 American Financial         9/18/2014    2908165293    12,680.74 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         43 American Financial         9/26/2014    276722069     11,076.54 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         44 American Financial         10/8/2014    1379508900    14,945.76 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         45 American Financial        10/16/2014    1448180019     6,376.19 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         46 American Financial        11/10/2014      146651       3,490.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         47 American Financial         1/14/2015    427462787      3,490.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         48 American Financial         1/22/2015        1          3,490.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         49 American Financial         1/28/2015        1         15,928.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         50 American Financial           2/4/2015   109222656     16,619.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         51 American Financial         2/17/2015        1         15,237.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment M
                                                                                                    3 of 9
             Case
              Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document58-13
                                              1-4 Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page5 of
                                                                         5 of
                                                                            5110


Payments to Citricado Market Advisers

                                                     Reference
  Item      Name\Bank\Account        Posted Date      Number     Amount          Description
         52 American Financial         2/25/2015    2886592283    13,164.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         53 American Financial           3/5/2015   259049475     13,855.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         54 American Financial         3/11/2015        1         13,855.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         55 American Financial         3/20/2015    142246950     13,855.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         56 American Financial         3/25/2015        1         11,735.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         57 American Financial         3/30/2015        1         11,735.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         58 American Financial           4/7/2015   143525764     11,735.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         59 American Financial         4/27/2015    216548868      8,810.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         60 American Financial           5/5/2015   3785325031     8,810.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         61 American Financial         5/12/2015    246264313      8,810.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         62 American Financial         5/20/2015    146528290      5,885.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         63 American Financial         5/26/2015        1          5,885.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         64 American Financial           6/3/2015   147556484      6,470.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         65 American Financial           6/9/2015       1          6,470.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         66 American Financial         6/17/2015    148517406      6,470.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         67 American Financial         6/23/2015     50905451      6,470.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         68 American Financial         6/30/2015     5696651      12,110.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment M
                                                                                                    4 of 9
             Case
              Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document58-13
                                              1-4 Filed
                                                    Filed
                                                        12/05/18
                                                          03/05/18Page
                                                                   Page6 of
                                                                         6 of
                                                                            5110


Payments to Citricado Market Advisers

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         69 American Financial           7/7/2015   62986171       7,055.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         70 American Financial         7/14/2015    1489465813     7,055.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         71 American Financial         7/22/2015                   2,960.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         72 American Financial         7/29/2015                   6,470.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         73 American Financial           8/4/2015   1472206963     6,470.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         74 American Financial         8/12/2015       141         8,810.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         75 American Financial         8/18/2015    593046831     11,735.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         76 American Financial         8/25/2015     2532001      14,660.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         77 American Financial           9/1/2015   4113148291    20,510.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         78 American Financial           9/8/2015   273021871     20,510.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         79 American Financial         9/14/2015    326977741     20,510.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         80 American Financial         9/18/2015    361459125     23,435.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         81 American Financial         9/29/2015                  23,435.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         82 American Financial         10/6/2015        1         23,435.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         83 American Financial        10/13/2015    375896303     20,510.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         84 American Financial        10/20/2015      33621       23,435.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         85 American Financial        10/27/2015    498690960     17,585.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment M
                                                                                                    5 of 9
          Case
           Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document58-13
                                           1-4 Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page7 of
                                                                      7 of
                                                                         5110


Payments to Citricado Market Advisers

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number      Amount          Description
      86 American Financial        10/27/2015    498695990      5,100.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      87 American Financial         11/3/2015    1359611478    22,685.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      88 American Financial         11/9/2015    509723767     24,004.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      89 American Financial        11/18/2015    688505212     25,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      90 American Financial         12/1/2015    601355202     25,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      91 American Financial         12/9/2015                  25,500.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      92 American Financial        12/29/2015                  25,500.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      93 American Financial           1/5/2016       1         25,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      94 American Financial         1/12/2016    663625012     25,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      95 American Financial         1/20/2016                  27,785.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      96 American Financial         1/26/2016    585200959     23,800.50 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      97 American Financial           2/3/2016                 32,410.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      98 American Financial           2/9/2016   1406480547    35,185.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      99 American Financial         2/16/2016    566292408     37,035.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     100 American Financial         2/23/2016     13273781     40,190.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     101 American Financial           3/1/2016    6870961      38,885.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     102 American Financial           3/8/2016   648301460     38,465.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)

                                                                                          Attachment M
                                                                                                 6 of 9
          Case
           Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document58-13
                                           1-4 Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page8 of
                                                                      8 of
                                                                         5110


Payments to Citricado Market Advisers

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number      Amount          Description
     103 American Financial         3/16/2016                  36,635.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     104 American Financial         3/22/2016    1468837673    30,383.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     105 American Financial         3/31/2016                  34,430.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     106 American Financial           4/4/2016     68101       36,169.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     107 American Financial         4/13/2016    1458636877    33,795.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     108 American Financial         4/21/2016                  33,219.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     109 American Financial         4/25/2016    562435770     29,985.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     110 American Financial           5/4/2016       1         33,785.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     111 American Financial         5/11/2016    598789890     36,233.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     112 American Financial         5/18/2016    1459253958    36,485.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     113 American Financial         5/25/2016    520800780     37,037.92 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     114 American Financial         5/31/2016       1471       43,910.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     115 American Financial         6/15/2016    1403032023    38,717.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     116 American Financial         6/23/2016                  42,631.25 Wire Out
         Benefits Center (Bank of
         America #9542)
     117 American Financial         6/29/2016        1         32,976.10 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     118 American Financial           7/7/2016                 42,631.25 Wire Out
         Benefits Center (Bank of
         America #9542)
     119 American Financial         7/13/2016    545126978     44,761.83 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)

                                                                                          Attachment M
                                                                                                 7 of 9
          Case
           Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document58-13
                                           1-4 Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page9 of
                                                                      9 of
                                                                         5110


Payments to Citricado Market Advisers

                                                  Reference
  Item   Name\Bank\Account        Posted Date      Number     Amount          Description
     120 American Financial         7/20/2016    1405705757    32,068.30 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     121 American Financial         7/27/2016                  37,521.55 Wire Out
         Benefits Center (Bank of
         America #9542)
     122 American Financial           8/3/2016   626488387     40,561.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     123 American Financial           8/9/2016   1478536822    47,580.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     124 American Financial         8/17/2016                  50,587.50 Wire Out
         Benefits Center (Bank of
         America #9542)
     125 American Financial         8/24/2016    506785102     23,709.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     126 American Financial           9/7/2016   1429250961    44,792.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     127 American Financial         9/15/2016                  25,614.35 Wire Out
         Benefits Center (Bank of
         America #9542)
     128 American Financial         9/29/2016                   9,968.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     129 American Financial        10/13/2016                  21,536.25 Wire Out
         Benefits Center (Bank of
         America #9542)
     130 American Financial        10/14/2016    247752742      2,800.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     131 American Financial        10/20/2016                  21,561.25 Wire Out
         Benefits Center (Bank of
         America #9542)
     132 American Financial        10/28/2016                   3,500.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     133 American Financial         11/2/2016                   7,000.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     134 American Financial         11/7/2016    1456551085     7,000.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     135 American Financial         11/8/2016                  59,780.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     136 American Financial        11/17/2016    1442385565    29,944.41 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)

                                                                                          Attachment M
                                                                                                 8 of 9
          Case
           Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document58-13
                                           1-4 Filed
                                                 Filed
                                                     12/05/18
                                                       03/05/18Page
                                                                Page1010
                                                                       ofof
                                                                         5110


Payments to Citricado Market Advisers

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Amount          Description
     137 American Financial        11/21/2016    575692665       7,000.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     138 American Financial        11/29/2016                   34,998.30 Wire Out
         Benefits Center (Bank of
         America #9542)
     139 American Financial         12/6/2016    307134869      30,142.80 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     140 American Financial         12/8/2016                    7,000.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     141 American Financial        12/22/2016                   24,926.40 Wire Out
         Benefits Center (Bank of
         America #9542)
     142 American Financial        12/27/2016       1901        10,500.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     143 American Financial           1/4/2017   190817522      29,977.20 Wire Out
         Benefits Center (Bank of
         America #9542)
     144 American Financial           1/9/2017   699524938      29,785.30 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     145 American Financial           1/9/2017   1400549676     10,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     146 American Financial         1/17/2017    1469709577     31,001.83 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     147 American Financial         1/25/2017    192361284      30,015.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     148 American Financial         1/31/2017    289931911      30,685.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     149 American Financial         1/31/2017    290428609      10,500.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     150 Ameritech Financial          6/8/2016     3373         43,910.00 Check Paid
         (Bank of America
         #5462)
            Total                                             2,753,411.61




                                                                                           Attachment M
                                                                                                  9 of 9
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-14
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         11 of
                                                            1 of
                                                               518




              George Attachment N
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-14
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      12 of
                                                                         2 of
                                                                            518


Payments to Sapphire Direct Inc

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
          1 American Financial        10/15/2014    640394587      3,150.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          2 American Financial        10/21/2014    192864164      6,250.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          3 American Financial        10/28/2014    1453980496     9,075.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          4 American Financial         11/4/2014    1413853589     9,075.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          5 American Financial        11/10/2014    1466196984    10,890.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          6 American Financial        11/24/2014        1         12,100.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          7 American Financial         12/2/2014    255406783     12,100.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          8 American Financial         12/9/2014    415685173     12,100.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          9 American Financial        12/23/2014      313531       6,350.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         10 American Financial        12/31/2014      287582      12,300.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         11 American Financial           1/7/2015     10244       12,300.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         12 American Financial         1/14/2015       9456       18,840.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         13 American Financial         1/20/2015        1         12,997.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         14 American Financial         2/11/2015        1          6,400.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         15 American Financial         2/25/2015        1          9,225.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         16 American Financial           3/5/2015   2959056910     9,225.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         17 American Financial         3/11/2015        1          9,225.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment N
                                                                                                    1 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-14
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      13 of
                                                                         3 of
                                                                            518


Payments to Sapphire Direct Inc

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         18 American Financial         3/20/2015      13066       10,455.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         19 American Financial         3/25/2015       231        13,800.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         20 American Financial         3/30/2015        1         12,375.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         21 American Financial           4/7/2015     10459       12,375.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         22 American Financial         4/15/2015       8225       12,125.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         23 American Financial         4/22/2015       8015        4,950.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         24 American Financial         4/27/2015    216533659      7,425.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         25 American Financial           5/5/2015      9642        8,415.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         26 American Financial         5/12/2015      10269        8,415.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         27 American Financial         5/20/2015      11203        7,425.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         28 American Financial         5/26/2015        1          9,900.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         29 American Financial           6/3/2015      7335        7,500.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         30 American Financial           6/9/2015   287521004     10,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         31 American Financial         6/17/2015      10497       10,000.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         32 American Financial         6/23/2015    1409046775    10,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         33 American Financial         6/30/2015    569813298     10,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         34 American Financial           7/7/2015   1429852056    15,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment N
                                                                                                    2 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-14
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      14 of
                                                                         4 of
                                                                            518


Payments to Sapphire Direct Inc

                                                     Reference
  Item      Name\Bank\Account        Posted Date      Number     Amount          Description
         35 American Financial         7/14/2015    1489460396    17,500.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         36 American Financial         7/22/2015       7691       27,440.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         37 American Financial         7/29/2015       8340       26,670.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         38 American Financial           8/4/2015   1472214125    15,307.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         39 American Financial         8/12/2015       141        18,416.30 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         40 American Financial         8/18/2015        1         21,942.70 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         41 American Financial         8/25/2015    1353190540    19,479.85 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         42 American Financial           9/1/2015       1         21,898.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         43 American Financial           9/8/2015   273114056     21,915.45 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         44 American Financial         9/14/2015    326972043     21,892.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         45 American Financial         9/18/2015        1         24,375.35 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         46 American Financial         9/29/2015       7885       24,335.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         47 American Financial         10/6/2015      31621       24,294.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         48 American Financial        10/13/2015    375891368     24,719.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         49 American Financial        10/20/2015    336208827     24,719.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         50 American Financial        10/27/2015        1         24,675.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         51 American Financial         11/3/2015    1359602969    24,675.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment N
                                                                                                    3 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-14
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      15 of
                                                                         5 of
                                                                            518


Payments to Sapphire Direct Inc

                                                     Reference
  Item      Name\Bank\Account        Posted Date      Number     Amount          Description
         52 American Financial         11/5/2015    1375036104     3,500.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         53 American Financial         11/9/2015      509711      24,695.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         54 American Financial        11/23/2015    632599472     24,682.50 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         55 American Financial         12/1/2015    1401349533    24,403.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         56 American Financial         12/9/2015       8192       27,207.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         57 American Financial        12/22/2015    682063328      3,500.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         58 American Financial        12/29/2015       641        27,203.55 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         59 American Financial           1/5/2016       1         27,102.90 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         60 American Financial         1/12/2016      66361       27,257.35 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         61 American Financial         1/20/2016       2905       24,309.66 Wire Out
            Benefits Center (Bank of
            America #9542)
         62 American Financial         1/26/2016    1485191946    26,234.55 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         63 American Financial           2/3/2016      6311       26,234.55 Wire Out
            Benefits Center (Bank of
            America #9542)
         64 American Financial           2/9/2016   1406486970    34,462.25 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         65 American Financial         2/16/2016    146628521     33,248.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         66 American Financial         2/23/2016    627386252     31,735.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         67 American Financial           3/1/2016       1         33,751.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         68 American Financial           3/8/2016   1448294709    34,469.40 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment N
                                                                                                    4 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-14
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      16 of
                                                                         6 of
                                                                            518


Payments to Sapphire Direct Inc

                                                    Reference
  Item      Name\Bank\Account        Posted Date     Number      Amount          Description
         69 American Financial         3/16/2016      2083        32,790.40 Wire Out
            Benefits Center (Bank of
            America #9542)
         70 American Financial         3/22/2016    1468807911    28,005.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         71 American Financial         3/31/2016       3339       30,637.30 Wire Out
            Benefits Center (Bank of
            America #9542)
         72 American Financial           4/4/2016   681010784     24,866.35 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         73 American Financial         4/13/2016    1458631303    21,958.62 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         74 American Financial         4/21/2016       7460       22,774.98 Wire Out
            Benefits Center (Bank of
            America #9542)
         75 American Financial         4/25/2016    562429790     29,231.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         76 American Financial           5/4/2016       1         31,526.94 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         77 American Financial         5/11/2016    598797209     34,668.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         78 American Financial         5/18/2016    559259475     33,305.90 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         79 American Financial         5/25/2016    1420794430    33,940.36 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         80 American Financial         5/31/2016       571        42,759.90 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         81 Ameritech Financial          6/8/2016      3374       42,675.00 Check Paid
            (Bank of America
            #5462)
         82 American Financial         6/15/2016    1403039913    35,326.17 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         83 American Financial         6/23/2016       8576       40,932.20 Wire Out
            Benefits Center (Bank of
            America #9542)
         84 American Financial         6/29/2016        1         31,543.18 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         85 American Financial           7/7/2016      9771       42,884.17 Wire Out
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment N
                                                                                                    5 of 7
           Case
           Case4:18-cv-00806-SBA
                3:18-mj-71724-SK Document
                                 Document1-4
                                          58-14
                                              Filed
                                                  Filed
                                                     12/05/18
                                                        03/05/18
                                                               Page
                                                                 Page
                                                                    17 of
                                                                       7 of
                                                                          518


Payments to Sapphire Direct Inc

                                                  Reference
  Item   Name\Bank\Account        Posted Date      Number     Amount          Description
      86 American Financial         7/13/2016    1445134532    47,807.70 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      87 American Financial         7/20/2016    1405695207    35,377.52 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      88 American Financial         7/27/2016      11434       38,537.87 Wire Out
         Benefits Center (Bank of
         America #9542)
      89 American Financial           8/3/2016   626481912     39,975.75 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      90 American Financial         8/10/2016       8352       47,942.35 Wire Out
         Benefits Center (Bank of
         America #9542)
      91 American Financial         8/17/2016       6475       44,656.26 Wire Out
         Benefits Center (Bank of
         America #9542)
      92 American Financial         8/24/2016    1406790381    21,564.60 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      93 American Financial           9/7/2016   1429245730    45,106.76 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
      94 American Financial         9/15/2016      12581       25,070.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      95 American Financial         9/22/2016       8779       53,138.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      96 American Financial         9/29/2016      10265       79,222.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      97 American Financial         10/7/2016      10271       12,200.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      98 American Financial        10/13/2016      13003       23,460.00 Wire Out
         Benefits Center (Bank of
         America #9542)
      99 American Financial        10/20/2016        91        23,460.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     100 American Financial         11/8/2016      10695       59,780.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     101 American Financial        11/21/2016      10532       29,890.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     102 American Financial        11/29/2016       131        40,125.00 Wire Out
         Benefits Center (Bank of
         America #9542)

                                                                                          Attachment N
                                                                                                 6 of 7
           Case
           Case4:18-cv-00806-SBA
                3:18-mj-71724-SK Document
                                 Document1-4
                                          58-14
                                              Filed
                                                  Filed
                                                     12/05/18
                                                        03/05/18
                                                               Page
                                                                 Page
                                                                    18 of
                                                                       8 of
                                                                          518


Payments to Sapphire Direct Inc

                                                 Reference
  Item   Name\Bank\Account        Posted Date     Number       Amount          Description
     103 American Financial         12/6/2016    307141058      32,065.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     104 American Financial        12/27/2016        91         25,330.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     105 American Financial           1/4/2017     10047        29,750.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     106 American Financial         1/11/2017    1417493000     25,160.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     107 American Financial         1/17/2017    1469721452     29,910.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
     108 American Financial         1/25/2017       8373        30,215.00 Wire Out
         Benefits Center (Bank of
         America #9542)
     109 American Financial         1/31/2017    289926693      30,215.00 Transfer Out (Internal)
         Benefits Center (Bank of
         America #9542)
           Total                                              2,589,797.64




                                                                                           Attachment N
                                                                                                  7 of 7
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-15
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         19 of
                                                            1 of
                                                               513




             George Attachment O
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-15
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      20 of
                                                                         2 of
                                                                            513


Payments to Encore Direct Marketing

                                                     Reference
  Item      Name\Bank\Account        Posted Date      Number     Amount          Description
          1 American Financial        10/14/2014    1431806569     6,900.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          2 American Financial        10/21/2014    192864163      7,200.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          3 American Financial        10/28/2014    353599772      7,200.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          4 American Financial         11/4/2014    413824663      4,830.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          5 American Financial        11/12/2014    1482582208     4,830.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          6 American Financial        11/21/2014    260760476      6,900.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          7 American Financial         12/2/2014    255438275      4,140.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          8 American Financial         12/9/2014    415708709      4,140.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
          9 American Financial        12/18/2014    292906527      6,900.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         10 American Financial        12/29/2014    1688166870     6,900.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         11 American Financial           1/6/2015     9105         6,900.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         12 American Financial           1/9/2015   484205874      8,700.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         13 American Financial         1/15/2015    1636907306     8,250.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)
         14 American Financial        10/26/2016      10370        8,000.00 Wire Out
            Benefits Center (Bank of
            America #9542)
         15 Ameritech Financial        11/8/2016    564050112      8,000.00 Transfer Out (Internal)
            (Bank of America
            #5462)
         16 Ameritech Financial       11/14/2016    515794787      8,000.00 Transfer Out (Internal)
            (Bank of America
            #5462)
         17 American Financial        11/22/2016    586105630      8,000.00 Transfer Out (Internal)
            Benefits Center (Bank of
            America #9542)

                                                                                             Attachment O
                                                                                                    1 of 2
    Case
    Case4:18-cv-00806-SBA
         3:18-mj-71724-SK Document
                          Document1-4
                                   58-15
                                       Filed
                                           Filed
                                              12/05/18
                                                 03/05/18
                                                        Page
                                                          Page
                                                             21 of
                                                                3 of
                                                                   513


18 Ameritech Financial   11/30/2016   555288500     8,000.00 Transfer Out (Internal)
   (Bank of America
   #5462)
      Total                                       123,790.00




                                                                              Attachment O
                                                                                     2 of 2
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-16
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         22 of
                                                            1 of
                                                               516




              George Attachment P
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-16
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        23 of
                                                                           2 of
                                                                              516


Transfers to or from Account Ending in 7970



  Line        Name\Bank\Account          Posted Date Reference #    Debits      Credits      Description
              American Financial             3/6/2015 3967839011   100,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         1
              American Financial           3/13/2015 2925386177          0.00   45,000.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Credit

         2
              American Financial           4/16/2015 221632524      65,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         3
              American Financial           4/22/2015 3974701754     75,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         4
              American Financial           4/24/2015 3990973344     75,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         5
              American Financial            5/4/2015 167370524      55,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         6
              American Financial            5/8/2015 106227100      35,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         7
              American Financial           5/21/2015 3724545241    170,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         8
              American Financial           5/21/2015 2823003940       911.00         0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #7303)                                                              Debit
         9
              American Financial           5/27/2015 3974821472     33,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         10
              American Financial           5/29/2015 191353555      20,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         11
              American Financial            6/8/2015 3879809956     75,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         12


                                                                                                Attachment P
                                                                                                       1 of 5
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-16
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        24 of
                                                                           3 of
                                                                              516


Transfers to or from Account Ending in 7970



  Line        Name\Bank\Account          Posted Date Reference #   Debits       Credits      Description
              American Financial           6/16/2015 1646931773    38,000.00          0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         13
              American Financial           6/22/2015 2991948533     46,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         14
              American Financial           6/23/2015 3707091678     89,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         15
              American Financial           6/26/2015 3933172802     33,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         16
              American Financial            7/7/2015 1428455346     80,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         17
              American Financial           7/21/2015 2848915596    117,500.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         18
              American Financial           7/22/2015 4058355055     30,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         19
              American Financial           7/24/2015 2975260501     22,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         20
              American Financial           7/31/2015 1435226923     32,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         21
              American Financial            8/6/2015 587898811      47,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         22
              American Financial           8/21/2015 2819910915     60,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         23
              American Financial           8/28/2015 4177433501     35,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         24



                                                                                                Attachment P
                                                                                                       2 of 5
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-16
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        25 of
                                                                           4 of
                                                                              516


Transfers to or from Account Ending in 7970



  Line        Name\Bank\Account          Posted Date Reference #   Debits       Credits      Description
              American Financial             9/8/2015 649307177    25,000.00          0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         25
              American Financial           9/21/2015 383066558      50,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         26
              American Financial           9/21/2015 3068014657     55,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         27
              American Financial           9/28/2015 227095279      33,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         28
              American Financial           10/1/2015 472848631      80,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         29
              American Financial           10/8/2015 1733423298     95,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         30
              American Financial          10/21/2015 343506486     140,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         31
              American Financial          10/22/2015 1452604421     40,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         32
              American Financial          10/29/2015 1715203359     30,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         33
              American Financial          10/30/2015 1323314554     16,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         34
              American Financial           11/5/2015 1374316177     80,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         35
              American Financial           12/3/2015 3016547667    324,000.00        0.00 Internet/On-
              Benefits Center (Bank of                                                    Line Transfer
              America #9542)                                                              Debit
         36



                                                                                                Attachment P
                                                                                                       3 of 5
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-16
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        26 of
                                                                           5 of
                                                                              516


Transfers to or from Account Ending in 7970



  Line        Name\Bank\Account          Posted Date Reference #   Debits       Credits     Description
              Ameritech Financial         12/11/2015 687979029          0.00     2,000.00 Internet/On-
              (Bank of America NA                                                         Line Transfer
              #5462)                                                                      Credit

         37
              American Financial          12/24/2015 2597593247    275,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         38
              American Financial            2/5/2016 1471795499    275,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         39
              American Financial           2/24/2016 634742782      25,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         40
              Ameritech Financial          2/24/2016 4234753549     50,000.00         0.00 Internet/On-
              (Bank of America NA                                                          Line Transfer
              #5462)                                                                       Debit
         41
              American Financial            4/8/2016 3014928898    120,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         42
              American Financial           4/26/2016 1671109503          0.00    75,000.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Credit

         43
              American Financial           4/28/2016 3985297889    100,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         44
              Ameritech Financial          5/31/2016 2571782265          0.00   100,000.00 Internet/On-
              (Bank of America NA                                                          Line Transfer
              #5462)                                                                       Credit

         45
              American Financial           6/10/2016 652768922     185,000.00         0.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Debit
         46
              American Financial           8/17/2016 545772472           0.00    70,000.00 Internet/On-
              Benefits Center (Bank of                                                     Line Transfer
              America #9542)                                                               Credit

         47



                                                                                                Attachment P
                                                                                                       4 of 5
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-16
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        27 of
                                                                           6 of
                                                                              516


Transfers to or from Account Ending in 7970



  Line        Name\Bank\Account          Posted Date Reference #     Debits       Credits     Description
              Ameritech Financial          8/17/2016 545768275            0.00    60,000.00 Internet/On-
              (Bank of America NA                                                           Line Transfer
              #5462)                                                                        Credit

         48
              American Financial          11/10/2016 2380799689     160,000.00          0.00 Internet/On-
              Benefits Center (Bank of                                                       Line Transfer
              America #9542)                                                                 Debit
         49
              American Financial          11/23/2016 3192894205      25,000.00          0.00 Internet/On-
              Benefits Center (Bank of                                                       Line Transfer
              America #9542)                                                                 Debit
         50
                 Total                                             3,516,411.00   352,000.00




                                                                                                  Attachment P
                                                                                                         5 of 5
Case
 Case4:18-cv-00806-SBA
      3:18-mj-71724-SK Document 1-4
                                58-17Filed
                                        Filed
                                           12/05/18
                                              03/05/18Page
                                                        Page
                                                           281ofof51
                                                                   10




              George Attachment Q
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          292ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits   1/11/2013    3094622304     1,000.00         0.00 Transfer Out
              Center (Bank of America                                                         (Internal)
         1    #9542)
              American Financial Benefits   1/15/2013    3927540431     1,000.00        0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         2    #9542)
              American Financial Benefits   1/24/2013    3807257196      300.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         3    #9542)
              American Financial Benefits   1/31/2013    2666780190      500.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         4    #9542)
              American Financial Benefits   2/15/2013    2896013468     3,000.00        0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         5    #9542)
              American Financial Benefits     3/1/2013   1417087655      600.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         6    #9542)
              American Financial Benefits     3/5/2013   1350883742      500.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         7    #9542)
              American Financial Benefits     3/8/2013   3977088490      150.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         8    #9542)
              American Financial Benefits   3/19/2013    4173255201     1,600.00        0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         9    #9542)
              American Financial Benefits   3/22/2013    3000049535      300.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         10   #9542)
              American Financial Benefits   3/26/2013    3834181934      200.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         11   #9542)
              American Financial Benefits   3/29/2013    259889092       250.00         0.00 Transfer Out
              Center (Bank of America                                                        (Internal)
         12   #9542)
              American Financial Benefits   4/11/2013    1370845359      196.30         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         13   #9542)                                                                         Debit
              American Financial Benefits   4/15/2013    1405019525      200.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         14   #9542)                                                                         Debit
              American Financial Benefits   4/17/2013    622779343       200.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         15   #9542)                                                                         Debit
              American Financial Benefits   4/17/2013    2623891794     2,400.00        0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         16   #9542)                                                                         Debit



                                                                                                 Attachment Q
                                                                                                        1 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          303ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits   4/19/2013    1640670549      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         17   #9542)                                                                          Debit
              American Financial Benefits   4/24/2013    1483036454     4,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         18   #9542)                                                                          Debit
              American Financial Benefits     5/3/2013   3061499329      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         19   #9542)                                                                          Debit
              American Financial Benefits     5/9/2013   3913414525      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         20   #9542)                                                                          Debit
              American Financial Benefits   5/10/2013    620693402       200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         21   #9542)                                                                          Debit
              American Financial Benefits   5/10/2013    1620897168      100.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         22   #9542)                                                                          Debit
              American Financial Benefits   5/14/2013    156617879       750.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         23   #9542)                                                                          Debit
              American Financial Benefits   5/15/2013    2866192238     2,400.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         24   #9542)                                                                          Debit
              American Financial Benefits   5/16/2013    4172382885      400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         25   #9542)                                                                          Debit
              American Financial Benefits   5/17/2013    4182122362     5,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         26   #9542)                                                                          Debit
              American Financial Benefits   5/23/2013    433397878      1,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         27   #9542)                                                                          Debit
              American Financial Benefits   5/29/2013    1584516062      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         28   #9542)                                                                          Debit
              American Financial Benefits   5/30/2013    2694735942      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         29   #9542)                                                                          Debit
              American Financial Benefits     6/4/2013   2738318047      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         30   #9542)                                                                          Debit
              American Financial Benefits     6/6/2013   1855380271      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         31   #9542)                                                                          Debit
              American Financial Benefits   6/13/2013    1816745630     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         32   #9542)                                                                          Debit



                                                                                                 Attachment Q
                                                                                                        2 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          314ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits   6/18/2013    1457194324      700.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         33   #9542)                                                                          Debit
              American Financial Benefits   6/20/2013    4277176704      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         34   #9542)                                                                          Debit
              American Financial Benefits   6/21/2013    1485849501      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         35   #9542)                                                                          Debit
              American Financial Benefits   6/24/2013    492324791       400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         36   #9542)                                                                          Debit
              American Financial Benefits   6/25/2013    2920122875      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         37   #9542)                                                                          Debit
              American Financial Benefits   6/27/2013    1637535032     1,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         38   #9542)                                                                          Debit
              American Financial Benefits   6/27/2013    3737390261      400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         39   #9542)                                                                          Debit
              American Financial Benefits     7/1/2013   2764606114      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         40   #9542)                                                                          Debit
              American Financial Benefits     7/5/2013   2705033269      600.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         41   #9542)                                                                          Debit
              American Financial Benefits   7/10/2013    3950513741      400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         42   #9542)                                                                          Debit
              American Financial Benefits   7/11/2013    2958228996      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         43   #9542)                                                                          Debit
              American Financial Benefits   7/15/2013    475133074       200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         44   #9542)                                                                          Debit
              American Financial Benefits   7/15/2013    3891722944     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         45   #9542)                                                                          Debit
              American Financial Benefits   7/18/2013    1717778803     1,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         46   #9542)                                                                          Debit
              American Financial Benefits   7/22/2013    4034533994      400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         47   #9542)                                                                          Debit
              American Financial Benefits   7/24/2013    670603184       900.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         48   #9542)                                                                          Debit



                                                                                                 Attachment Q
                                                                                                        3 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          325ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits   7/25/2013    679786131       300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         49   #9542)                                                                          Debit
              American Financial Benefits   7/31/2013    3930129934      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         50   #9542)                                                                          Debit
              American Financial Benefits     8/1/2013   3039554451      100.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         51   #9542)                                                                          Debit
              American Financial Benefits     8/2/2013   648228533       100.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         52   #9542)                                                                          Debit
              American Financial Benefits   8/12/2013    4024007661      300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         53   #9542)                                                                          Debit
              American Financial Benefits   8/13/2013    443808423       300.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         54   #9542)                                                                          Debit
              American Financial Benefits   8/15/2013    460572470       900.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         55   #9542)                                                                          Debit
              American Financial Benefits   8/15/2013    4058956949     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         56   #9542)                                                                          Debit
              American Financial Benefits   8/21/2013    2711901309     2,400.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         57   #9542)                                                                          Debit
              American Financial Benefits   8/22/2013    120683756      1,200.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         58   #9542)                                                                          Debit
              American Financial Benefits   8/26/2013    1654546098      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         59   #9542)                                                                          Debit
              American Financial Benefits   8/28/2013    1673707915      250.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         60   #9542)                                                                          Debit
              American Financial Benefits   8/29/2013    2881931403      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         61   #9542)                                                                          Debit
              American Financial Benefits     9/4/2013   3732010097      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         62   #9542)                                                                          Debit
              American Financial Benefits   9/11/2013    5191779473     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         63   #9542)                                                                          Debit
              American Financial Benefits   9/16/2013    138096633       750.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         64   #9542)                                                                          Debit



                                                                                                 Attachment Q
                                                                                                        4 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          336ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date   Reference #   Debits      Credits      Description
              American Financial Benefits   9/18/2013   155186978      1,300.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         65   #9542)                                                                         Debit
              American Financial Benefits   9/19/2013   164009222       500.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         66   #9542)                                                                         Debit
              American Financial Benefits   9/19/2013   156013535          0.00      400.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         67   #9542)                                                                         Credit
              American Financial Benefits   9/24/2013   1505615948      750.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         68   #9542)                                                                         Debit
              American Financial Benefits   9/27/2013   3732465581      350.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         69   #9542)                                                                         Debit
              American Financial Benefits   10/2/2013   2573901585      200.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         70   #9542)                                                                         Debit
              American Financial Benefits  10/11/2013   4253555148      500.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         71   #9542)                                                                         Debit
              American Financial Benefits  10/15/2013   3978455589     1,600.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         72   #9542)                                                                         Debit
              American Financial Benefits  10/18/2013   1612410595      400.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         73   #9542)                                                                         Debit
              American Financial Benefits  10/21/2013   2823370037      400.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         74   #9542)                                                                         Debit
              American Financial Benefits  10/24/2013   2766097058     1,400.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         75   #9542)                                                                         Debit
              American Financial Benefits  10/28/2013   3081642352      300.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         76   #9542)                                                                         Debit
              American Financial Benefits  10/28/2013   4200192134      500.00          0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         77   #9542)                                                                         Debit
              American Financial Benefits  10/31/2013   225909966      1,400.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         78   #9542)                                                                         Debit
              American Financial Benefits   11/7/2013   386989645      1,250.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         79   #9542)                                                                         Debit
              American Financial Benefits  11/14/2013   2846526676     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                        Line Transfer
         80   #9542)                                                                         Debit



                                                                                                Attachment Q
                                                                                                       5 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          347ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits  11/18/2013    482272858       500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         81   #9542)                                                                          Debit
              American Financial Benefits  11/18/2013    4163851601      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         82   #9542)                                                                          Debit
              American Financial Benefits  11/20/2013    1699881086      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         83   #9542)                                                                          Debit
              American Financial Benefits  11/21/2013    3707311307     5,300.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         84   #9542)                                                                          Debit
              American Financial Benefits   12/5/2013    4228597804     1,600.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         85   #9542)                                                                          Debit
              American Financial Benefits  12/10/2013    2672422887     2,400.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         86   #9542)                                                                          Debit
              American Financial Benefits  12/16/2013    524861020      2,200.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         87   #9542)                                                                          Debit
              American Financial Benefits  12/17/2013    2631147045      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         88   #9542)                                                                          Debit
              American Financial Benefits  12/19/2013    549777006       200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         89   #9542)                                                                          Debit
              American Financial Benefits  12/20/2013    1856857936      800.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         90   #9542)                                                                          Debit
              American Financial Benefits  12/24/2013    3092539978      400.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         91   #9542)                                                                          Debit
              American Financial Benefits  12/27/2013    1816358083      600.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         92   #9542)                                                                          Debit
              American Financial Benefits  12/30/2013    2634201936     2,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         93   #9542)                                                                          Debit
              American Financial Benefits     1/6/2014   102519832       500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         94   #9542)                                                                          Debit
              American Financial Benefits   1/10/2014    3039294289     1,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         95   #9542)                                                                          Debit
              American Financial Benefits   1/14/2014    2873251640     1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         96   #9542)                                                                          Debit



                                                                                                 Attachment Q
                                                                                                        6 of 9
               Case
                Case4:18-cv-00806-SBA
                     3:18-mj-71724-SK Document 1-4
                                               58-17Filed
                                                       Filed
                                                          12/05/18
                                                             03/05/18Page
                                                                       Page
                                                                          358ofof51
                                                                                  10


Transfers to or from Account Ending in 2303



  Line        Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
              American Financial Benefits   1/21/2014    2734682192     2,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         97   #9542)                                                                          Debit
              American Financial Benefits   1/24/2014    559411917      3,100.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         98   #9542)                                                                          Debit
              American Financial Benefits   1/27/2014    2587303630      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
         99   #9542)                                                                          Debit
              American Financial Benefits     2/3/2014   329924995      1,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     100      #9542)                                                                          Debit
              American Financial Benefits     2/3/2014   648015884      1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     101      #9542)                                                                          Debit
              American Financial Benefits     2/6/2014   2670937135     1,400.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     102      #9542)                                                                          Debit
              American Financial Benefits   2/12/2014    2525507854      750.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     103      #9542)                                                                          Debit
              American Financial Benefits   2/20/2014    2891703024     2,300.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     104      #9542)                                                                          Debit
              American Financial Benefits   2/24/2014    1310333357      500.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     105      #9542)                                                                          Debit
              American Financial Benefits   2/24/2014    3726408765      600.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     106      #9542)                                                                          Debit
              American Financial Benefits   2/24/2014    3726427199      900.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     107      #9542)                                                                          Debit
              American Financial Benefits   2/28/2014    462928048       600.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     108      #9542)                                                                          Debit
              American Financial Benefits     3/5/2014   606927221      1,500.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     109      #9542)                                                                          Debit
              American Financial Benefits   3/13/2014    1468153165     3,000.00         0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     110      #9542)                                                                          Debit
              American Financial Benefits   3/18/2014    4118886321      600.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     111      #9542)                                                                          Debit
              American Financial Benefits   3/20/2014    2735663987      200.00          0.00 Internet/On-
              Center (Bank of America                                                         Line Transfer
     112      #9542)                                                                          Debit



                                                                                                 Attachment Q
                                                                                                        7 of 9
            Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document 1-4
                                            58-17Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18Page
                                                                    Page
                                                                       369ofof51
                                                                               10


Transfers to or from Account Ending in 2303



  Line     Name\Bank\Account           Posted Date    Reference #   Debits      Credits      Description
           American Financial Benefits   3/26/2014    486522990       500.00          0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     113   #9542)                                                                          Debit
           American Financial Benefits     4/7/2014   490179103      4,602.52         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     114   #9542)                                                                          Debit
           American Financial Benefits   4/11/2014    1326366018     1,500.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     115   #9542)                                                                          Debit
           American Financial Benefits   6/26/2014    1875498273     2,500.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     116   #9542)                                                                          Debit
           American Financial Benefits   7/11/2014    212282729      1,500.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     117   #9542)                                                                          Debit
           American Financial Benefits   7/15/2014    1347322662     1,500.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     118   #9542)                                                                          Debit
           American Financial Benefits   9/15/2014    1381323778     1,250.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     119   #9542)                                                                          Debit
           American Financial Benefits   9/16/2014    1390026906    17,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     120   #9542)                                                                          Debit
           American Financial Benefits   9/16/2014    3790065500         0.00   17,000.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     121   #9542)                                                                          Credit
           American Financial Benefits   9/24/2014    1658355082     1,500.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     122   #9542)                                                                          Debit
           American Financial Benefits     1/6/2015   3958807465     3,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     123   #9542)                                                                          Debit
           American Financial Benefits   1/13/2015    3818649640     2,200.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     124   #9542)                                                                          Debit
           American Financial Benefits   1/20/2015    3870602096     2,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     125   #9542)                                                                          Debit
           American Financial Benefits   1/27/2015    1639330412     2,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     126   #9542)                                                                          Debit
           American Financial Benefits     2/4/2015   2807071174     1,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     127   #9542)                                                                          Debit
           American Financial Benefits     2/9/2015   1534661710     2,000.00         0.00 Internet/On-
           Center (Bank of America                                                         Line Transfer
     128   #9542)                                                                          Debit



                                                                                              Attachment Q
                                                                                                     8 of 9
           Case
            Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document58-17
                                            1-4 Filed
                                                  Filed
                                                      12/05/18
                                                        03/05/18Page
                                                                 Page3710
                                                                        ofof
                                                                          5110


Transfers to or from Account Ending in 2303



  Line     Name\Bank\Account           Posted Date    Reference #     Debits       Credits      Description
           American Financial Benefits     3/4/2015   250426530      863,885.93          0.00 Internet/On-
           Center (Bank of America                                                            Line Transfer
     129   #7303)                                                                             Debit
           American Financial Benefits     5/1/2015   3950139790       1,000.00          0.00 Internet/On-
           Center (Bank of America                                                            Line Transfer
     130   #9542)                                                                             Debit
           American Financial Benefits   5/28/2015    3983903183         200.00          0.00 Internet/On-
           Center (Bank of America                                                            Line Transfer
     131   #9542)                                                                             Debit
           American Financial Benefits   11/3/2015    1359584046           0.01          0.00 Internet/On-
           Center (Bank of America                                                            Line Transfer
     132   #7303)                                                                             Debit
              Total                                                 1,012,084.76   17,400.00




                                                                                                 Attachment Q
                                                                                                        9 of 9
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-18
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         38 of
                                                            1 of
                                                               514




              George Attachment R
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-18
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        39 of
                                                                           2 of
                                                                              514


Transfers to Account Ending in 8915



  Line        Name\Bank\Account             Posted Date Reference #   Amount       Description
              American Financial Benefits       1/3/2013 3724988053    11,373.25 Transfer Out
              Center (Bank of America                                            (Internal)
         1    #9542)
              American Financial Benefits     1/10/2013 3785763716    12,698.50 Transfer Out
              Center (Bank of America                                           (Internal)
         2    #9542)
              American Financial Benefits     1/17/2013 1346369279    13,582.00 Transfer Out
              Center (Bank of America                                           (Internal)
         3    #9542)
              American Financial Benefits     1/24/2013 3807248961    13,931.00 Transfer Out
              Center (Bank of America                                           (Internal)
         4    #9542)
              American Financial Benefits     1/31/2013 2666774855    13,595.00 Transfer Out
              Center (Bank of America                                           (Internal)
         5    #9542)
              American Financial Benefits      2/7/2013 2628825059      8,197.22 Transfer Out
              Center (Bank of America                                            (Internal)
         6    #9542)
              American Financial Benefits     2/15/2013 2896006365    11,173.56 Transfer Out
              Center (Bank of America                                           (Internal)
         7    #9542)
              American Financial Benefits     2/21/2013 2649845870    11,759.80 Transfer Out
              Center (Bank of America                                           (Internal)
         8    #9542)
              American Financial Benefits      3/1/2013 2517082141    13,225.40 Transfer Out
              Center (Bank of America                                           (Internal)
         9    #9542)
              American Financial Benefits      3/7/2013 3970599843      8,828.60 Transfer Out
              Center (Bank of America                                            (Internal)
         10   #9542)
              American Financial Benefits     3/14/2013 4030868414      9,707.96 Transfer Out
              Center (Bank of America                                            (Internal)
         11   #9542)
              American Financial Benefits     3/21/2013 3989477396      8,828.60 Transfer Out
              Center (Bank of America                                            (Internal)
         12   #9542)
              American Financial Benefits     3/28/2013 2550033262      4,201.20 Transfer Out
              Center (Bank of America                                            (Internal)
         13   #9542)
              American Financial Benefits     4/11/2013 4171022685      6,734.00 Transfer Out
              Center (Bank of America                                            (Internal)
         14   #9542)
              American Financial Benefits     4/18/2013 2733287682      6,370.00 Transfer Out
              Center (Bank of America                                            (Internal)
         15   #9542)
              American Financial Benefits     4/25/2013 1491145689      7,295.95 Transfer Out
              Center (Bank of America                                            (Internal)
         16   #9542)



                                                                                                 Attachment R
                                                                                                        1 of 3
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-18
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        40 of
                                                                           3 of
                                                                              514


Transfers to Account Ending in 8915



  Line        Name\Bank\Account             Posted Date Reference #   Amount      Description
              American Financial Benefits       5/3/2013 4062502951    5,052.50 Transfer Out
              Center (Bank of America                                           (Internal)
         17   #9542)
              American Financial Benefits     5/10/2013 4121462517     6,125.00 Transfer Out
              Center (Bank of America                                           (Internal)
         18   #9542)
              American Financial Benefits     5/23/2013 4234706743     6,625.00 Transfer Out
              Center (Bank of America                                           (Internal)
         19   #9542)
              American Financial Benefits     5/31/2013 4203051571     6,631.59 Transfer Out
              Center (Bank of America                                           (Internal)
         20   #9542)
              American Financial Benefits      6/6/2013 4256234731     6,631.59 Transfer Out
              Center (Bank of America                                           (Internal)
         21   #9542)
              American Financial Benefits     6/14/2013 2523046531     1,712.50 Transfer Out
              Center (Bank of America                                           (Internal)
         22   #9542)
              American Financial Benefits     6/24/2013 4292711418     2,383.50 Transfer Out
              Center (Bank of America                                           (Internal)
         23   #9542)
              American Financial Benefits      7/2/2013                3,054.50 Transfer Out
              Center (Bank of America                                           (Internal)
         24   #9542)
              American Financial Benefits     7/11/2013                3,054.50 Transfer Out
              Center (Bank of America                                           (Internal)
         25   #9542)
              American Financial Benefits     7/19/2013                2,853.20 Transfer Out
              Center (Bank of America                                           (Internal)
         26   #9542)
              American Financial Benefits     7/26/2013                3,000.00 Transfer Out
              Center (Bank of America                                           (Internal)
         27   #9542)
              American Financial Benefits     7/29/2013                3,074.00 Transfer Out
              Center (Bank of America                                           (Internal)
         28   #9542)
              American Financial Benefits      8/9/2013                2,048.00 Transfer Out
              Center (Bank of America                                           (Internal)
         29   #9542)
              American Financial Benefits     8/16/2013                2,719.00 Transfer Out
              Center (Bank of America                                           (Internal)
         30   #9542)
              American Financial Benefits     8/26/2013                1,360.00 Transfer Out
              Center (Bank of America                                           (Internal)
         31   #9542)
              American Financial Benefits     8/30/2013                2,886.75 Transfer Out
              Center (Bank of America                                           (Internal)
         32   #9542)



                                                                                                Attachment R
                                                                                                       2 of 3
               Case
               Case4:18-cv-00806-SBA
                    3:18-mj-71724-SK Document
                                     Document1-4
                                              58-18
                                                  Filed
                                                      Filed
                                                         12/05/18
                                                            03/05/18
                                                                   Page
                                                                     Page
                                                                        41 of
                                                                           4 of
                                                                              514


Transfers to Account Ending in 8915



  Line        Name\Bank\Account             Posted Date Reference #   Amount      Description
              American Financial Benefits       9/5/2013               3,054.50 Transfer Out
              Center (Bank of America                                           (Internal)
         33   #9542)
              American Financial Benefits     9/13/2013                 3,054.50 Transfer Out
              Center (Bank of America                                            (Internal)
         34   #9542)
              American Financial Benefits     9/20/2013                 3,054.00 Transfer Out
              Center (Bank of America                                            (Internal)
         35   #9542)
              American Financial Benefits     9/27/2013                 3,054.50 Transfer Out
              Center (Bank of America                                            (Internal)
         36   #9542)
              American Financial Benefits    10/11/2013                 3,658.40 Transfer Out
              Center (Bank of America                                            (Internal)
         37   #9542)
              American Financial Benefits    10/21/2013                 6,109.00 Transfer Out
              Center (Bank of America                                            (Internal)
         38   #9542)
              American Financial Benefits    10/25/2013                 3,792.60 Transfer Out
              Center (Bank of America                                            (Internal)
         39   #9542)
              American Financial Benefits     11/5/2013                 4,396.50 Transfer Out
              Center (Bank of America                                            (Internal)
         40   #9542)
              American Financial Benefits    11/12/2013                 3,859.70 Transfer Out
              Center (Bank of America                                            (Internal)
         41   #9542)
              American Financial Benefits     10/3/2014                17,067.00 Transfer Out
              Center (Bank of America                                            (Internal)
         42   #9542)
                 Total                                                271,814.37




                                                                                                Attachment R
                                                                                                       3 of 3
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-19
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         42 of
                                                            1 of
                                                               512




              George Attachment S
              Case
              Case4:18-cv-00806-SBA
                   3:18-mj-71724-SK Document
                                    Document1-4
                                             58-19
                                                 Filed
                                                     Filed
                                                        12/05/18
                                                           03/05/18
                                                                  Page
                                                                    Page
                                                                       43 of
                                                                          2 of
                                                                             512


Transferred to or from Account Ending 5475



Line       Name\Bank\Account           Posted Date Reference #   Debits      Credits      Description
        American Financial Benefits     12/22/2015 2581669899    25,000.00         0.00 Internet/On-
        Center (Bank of America                                                         Line Transfer
        #9542)                                                                          Debit
    1
        Ameritech Financial (Bank of    10/13/2016 1240601886         0.00   190,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    2                                                                                   Credit
        Ameritech Financial (Bank of    10/27/2016 3259893636         0.00   104,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    3                                                                                   Credit
        Ameritech Financial (Bank of     11/9/2016 1573546142         0.00   175,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    4                                                                                   Credit
        Ameritech Financial (Bank of     12/7/2016 1415416975         0.00    70,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    5                                                                                   Credit
        Ameritech Financial (Bank of    12/21/2016 3236804954         0.00   115,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    6                                                                                   Credit
        Ameritech Financial (Bank of      1/5/2017 3364782892         0.00   100,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    7                                                                                   Credit
        Ameritech Financial (Bank of     1/19/2017 7186054928         0.00   100,000.00 Internet/On-
        America NA #5462)                                                               Line Transfer
    8                                                                                   Credit
           Totals                                                25,000.00   854,000.00




                                                                                               Attachment S
                                                                                                      1 of 1
Case
Case4:18-cv-00806-SBA
     3:18-mj-71724-SK Document
                      Document1-4
                               58-20
                                   Filed
                                       Filed
                                          12/05/18
                                             03/05/18
                                                    Page
                                                      Page
                                                         44 of
                                                            1 of
                                                               518




              George Attachment T
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-20
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      45 of
                                                                         2 of
                                                                            518


Payments - Percentage of Total Payments

                                                                       Accumulated
  Line     Payee                                   Amount      Percent Percentage
         1 Paychex                                 9,158,337.41 29.13%      29.13%
         2 Transfer from American Financial        3,465,500.00 11.02%      40.15%
           Benefits Center of America (BoA 9542)
           to BoA 7970 (Unknown)

         3 Citracado\Citracaco Market Advisers     2,753,411.61   8.76%    48.91%

         4 Sapphire Direct Inc                     2,589,797.64   8.24%    57.14%
         5 Transfer from American Financial        2,485,000.00   7.90%    65.05%
           Benefits Center of America (BoA 9542)
           to Ameritch Financial (BoA 5462)


         6 Transfer from American Financial        1,019,000.00   3.24%    68.29%
           Benefits Center of America (BoA 9542)
           to American Financial Benefits Center
           of America (BoA 7303)


         7 Transfer from American Financial         863,885.94    2.75%    71.03%
           Benefits Center of America (BoA 7303)
           to BoA 2303 (Unknown)

         8 Check Paid - Less than $1,000.00         638,214.52    2.03%    73.06%

      9 Cameron Henry LLC                           621,213.84    1.98%    75.04%
     10 Five 9 Inc                                  424,143.40    1.35%    76.39%
     11 Andre and Gloria Frere                      390,000.00    1.24%    77.63%

     12    Salesforce.com                           320,470.16    1.02%    78.65%
     13    Net Settle                               312,483.70    0.99%    79.64%
     14    Justin Frere                             277,630.87    0.88%    80.52%
     15    Transfer from American Financial         271,814.37    0.86%    81.39%
           Benefits Center of America (BoA 9542)
           to BoA 8915 (Unknown)

     16 Kandy Investments LLC                       269,300.15    0.86%    82.25%

     17 Brandon Frere                               239,670.91    0.76%    83.01%
     18 Transfer from American Financial            148,198.82    0.47%    83.48%
        Benefits Center of America (BoA 9542)
        to BoA 2303 (Unknown)

     19    Gloria Frere                             137,285.21    0.44%    83.92%
     20    Official Check Sale                      132,852.90    0.42%    84.34%
     21    Landzen Inc                              129,750.62    0.41%    84.75%
     22    Luke Wisniewski                          128,341.84    0.41%    85.16%
     23    Encore Direct Marketing                  123,790.00    0.39%    85.55%

     24 Check Card - Miscellaneous                  122,682.28    0.39%    85.94%

     25 CSS Properties                              120,187.50    0.38%    86.32%
     26 Choice Admin                                119,052.81    0.38%    86.70%
     27 State Farm Drive LP                         116,400.00    0.37%    87.07%

                                                                                     Attachment T
                                                                                            1 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-20
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      46 of
                                                                         3 of
                                                                            518


Payments - Percentage of Total Payments

                                                                        Accumulated
  Line Payee                                        Amount      Percent Percentage
      28 California Cubicles Finder                  111,274.06   0.35%      87.43%

      29 Greenspoon Marder                           102,023.82   0.32%     87.75%
      30 Natural Point Inc                            97,000.00   0.31%     88.06%
      31 Cyprus Premium Funding                       86,045.59   0.27%     88.33%

      32 Transfer from American Financial             81,000.00   0.26%     88.59%
         Benefits Center of America (BoA 7303)
         to American Financial Benefits Center
         of America (BoA 9542)


      33 Franchise Tax Board                          77,325.00   0.25%     88.84%
      34 McMillan & Shureen LLC - Revenue             75,848.86   0.24%     89.08%
         Account
      35 Sonoma Stainless Inc                         73,408.00   0.23%     89.31%
      36 Hendrick Automotive Group                    71,200.00   0.23%     89.54%

      37 ACH Settlement - Service                     70,469.50   0.22%     89.76%

      38 Internet Escrow Services                     68,834.83   0.22%     89.98%

      39 Texas Direct Auto                            65,046.20   0.21%     90.19%
      40 ACH Fee                                      64,468.43   0.21%     90.39%
      41 Redwood Credit Union                         62,061.64   0.20%     90.59%

      42   Green & Associates                         60,110.23   0.19%     90.78%
      43   Costco                                     59,915.23   0.19%     90.97%
      44   Google                                     54,366.27   0.17%     91.15%
      45   United States Treasury                     53,556.96   0.17%     91.32%

      46 Restaurant                                   52,104.83   0.17%     91.48%
      47 Transfer from Ameritch Financial (BoA        50,000.00   0.16%     91.64%
         5462) to BoA 7970 (Unknown)

      48   Docusign                                   49,654.30   0.16%     91.80%
      49   Gateway Services                           44,860.35   0.14%     91.94%
      50   Office Depot                               44,240.74   0.14%     92.08%
      51   Pub Club Leads                             44,100.00   0.14%     92.22%
      52   Designated Spaces                          42,583.28   0.14%     92.36%
      53   Renew Computers                            42,099.15   0.13%     92.49%
      54   PayPal                                     40,636.58   0.13%     92.62%
      55   Ramsey Solutions                           40,103.65   0.13%     92.75%
      56   Vander Hoar Law Office for the Benefit     40,000.00   0.13%     92.88%
           of Patty Fagalde

      57   Wahl Law                                   38,073.49   0.12%     93.00%
      58   Cash Withdrawal                            36,360.00   0.12%     93.11%
      59   Deer Valley                                36,267.50   0.12%     93.23%
      60   The Hartford                               35,801.70   0.11%     93.34%
      61   Ding-A-Ling Ans Svc                        33,971.70   0.11%     93.45%
      62   Answering Service Care                     33,106.56   0.11%     93.56%

      63 ACH Out - Fees                               33,038.55   0.11%     93.66%

                                                                                      Attachment T
                                                                                             2 of 7
            Case
            Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document1-4
                                           58-20
                                               Filed
                                                   Filed
                                                      12/05/18
                                                         03/05/18
                                                                Page
                                                                  Page
                                                                     47 of
                                                                        4 of
                                                                           518


Payments - Percentage of Total Payments

                                                                    Accumulated
  Line Payee                                    Amount      Percent Percentage
      64 Sacramento Tech Exchange                 31,694.00   0.10%      93.76%

     65   Craigslist.org                          31,605.00   0.10%     93.86%
     66   Jennifer Martinez                       30,711.05   0.10%     93.96%
     67   Liam Driskill                           30,317.00   0.10%     94.06%
     68   Lodmell & Lodmell PC                    29,065.00   0.09%     94.15%
     69   SBI Building Materials                  28,290.73   0.09%     94.24%
     70   RMC - San Francisco (Property           27,000.00   0.09%     94.32%
          Management)

     71 Upwork                                    25,389.60   0.08%     94.40%
     72 McMillan & Shureen LLP                    25,341.10   0.08%     94.49%

     73 Amazon Mktplace                           25,288.91   0.08%     94.57%
     74 Transfer from American Financial          25,000.00   0.08%     94.65%
        Benefits Center of America (BoA 9542)
        to BoA 5475 (Unknown)

     75 Bluerock (Real Estate?)                   24,545.62   0.08%     94.72%

     76 Direct Performance D                      23,938.80   0.08%     94.80%
     77 Blackbird Media LLC                       23,000.00   0.07%     94.87%
     78 Resorts\Casinos\Vacation-like Travel      22,505.93   0.07%     94.94%

     79 Gas Station\Convenience Store             22,020.54   0.07%     95.01%

     80 Jamesville Office Furniture               20,300.16   0.06%     95.08%

     81 PG Cruise Line - Dublin                   19,673.00   0.06%     95.14%
     82 Nerdy Girl Enterprises                    19,170.00   0.06%     95.20%

     83 Bankcard Debit - Other                    18,892.09   0.06%     95.26%

     84   Bankcard Chargeback                     18,599.80   0.06%     95.32%
     85   Golden Frog Inc                         18,420.17   0.06%     95.38%
     86   Kelly Law                               17,686.67   0.06%     95.44%
     87   David Bernstein                         17,491.00   0.06%     95.49%
     88   Caton Industries                        17,290.00   0.05%     95.55%
     89   Niello Porsche - Rockling CA            17,105.63   0.05%     95.60%

     90 Bankcard Discount                         17,035.20   0.05%     95.66%
     91 Makesbridge Technology                    15,717.00   0.05%     95.71%

     92 American Arbitration Association          15,000.00   0.05%     95.75%

     93 Delacey Riebel Family (Attorney)          14,625.42   0.05%     95.80%

     94   Comcast                                 14,515.67   0.05%     95.85%
     95   Refund                                  14,302.20   0.05%     95.89%
     96   Integra Telecom                         14,169.43   0.05%     95.94%
     97   Odesk                                   14,153.00   0.05%     95.98%
     98   Frontier LLC                            13,997.50   0.04%     96.03%
     99   Cirrus Insight for SFD                  13,987.04   0.04%     96.07%
    100   Renegade Furniture                      13,859.66   0.04%     96.11%

                                                                                  Attachment T
                                                                                         3 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-20
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      48 of
                                                                         5 of
                                                                            518


Payments - Percentage of Total Payments

                                                                       Accumulated
  Line     Payee                                   Amount      Percent Percentage
     101   ATT                                       13,855.94   0.04%      96.16%
     102   Ringcentral                               13,823.67   0.04%      96.20%
     103   O'Rourke Electric                         13,503.89   0.04%      96.25%
     104   Amazon.com                                13,467.52   0.04%      96.29%
     105   Netporium LLC                             13,050.00   0.04%      96.33%
     106   DMV                                       12,851.00   0.04%      96.37%
     107   Daniel Henry                              12,699.76   0.04%      96.41%
     108   Your Computer Heroes                      12,466.90   0.04%      96.45%

    109 Vonder Haar Law Office                       12,000.00   0.04%     96.49%

    110    CA DMV                                    11,992.00   0.04%     96.53%
    111    ATM Withdrawal                            11,918.12   0.04%     96.56%
    112    Stellar Tax Consulting                    11,630.00   0.04%     96.60%
    113    Adobe                                     11,476.45   0.04%     96.64%
    114    Soiland Resources LLC DBA Northgate       11,386.08   0.04%     96.67%
           Ready Mix

    115 Appextremes LLC DBA Conga                    11,160.00   0.04%     96.71%

    116 Conga                                        10,895.00   0.03%     96.74%
    117 Carol Thompson                               10,771.98   0.03%     96.78%
    118 Transamerican Auto Parts                     10,622.26   0.03%     96.81%

    119 IADPA                                        10,440.10   0.03%     96.85%
    120 Overdraft Protection to #2302                10,115.71   0.03%     96.88%

    121    Answering Service CA                      10,000.00   0.03%     96.91%
    122    Kelly Warner PLLC                         10,000.00   0.03%     96.94%
    123    St Francis Yacht Club                      9,748.21   0.03%     96.97%
    124    Action Motorsports                         9,600.00   0.03%     97.00%
    125    Northgate Inc                              9,423.65   0.03%     97.03%
    126    Frys Electronics                           9,258.98   0.03%     97.06%
    127    ARS - Platinum Benefits                    9,120.00   0.03%     97.09%

    128    Cozen O'Connor                             9,110.31   0.03%     97.12%
    129    Ron Barnett                                9,097.48   0.03%     97.15%
    130    Martin Rowinski                            8,900.83   0.03%     97.18%
    131    Brighter Solutions                         8,892.59   0.03%     97.21%
    132    In Urefer Inc                              8,800.00   0.03%     97.23%
    133    Transfer from American Financial           8,750.34   0.03%     97.26%
           Benefits Center of America (BoA 9542)
           to BoA 6739 (Unknown)

    134 Hero Office Systems                           8,540.11   0.03%     97.29%
    135 Redwood Lock Inc                              8,452.60   0.03%     97.32%
    136 Aaction Rents - Santa Rosa CA                 8,247.73   0.03%     97.34%

    137    Cision US Inc                              8,125.00   0.03%     97.37%
    138    Home Depot                                 8,017.02   0.03%     97.39%
    139    The Beacon Group                           7,861.00   0.03%     97.42%
    140    Frst Bk Mrch Svc - Misc Debits             7,826.93   0.02%     97.44%



                                                                                     Attachment T
                                                                                            4 of 7
            Case
            Case4:18-cv-00806-SBA
                 3:18-mj-71724-SK Document
                                  Document1-4
                                           58-20
                                               Filed
                                                   Filed
                                                      12/05/18
                                                         03/05/18
                                                                Page
                                                                  Page
                                                                     49 of
                                                                        6 of
                                                                           518


Payments - Percentage of Total Payments

                                                                    Accumulated
  Line Payee                                    Amount      Percent Percentage
     141 Debits - Less than $500                   7,617.67   0.02%      97.47%

    142   Experian                                 7,600.45   0.02%     97.49%
    143   Joshua Slaugh                            7,596.29   0.02%     97.52%
    144   ACH Monthly Invo                         7,569.34   0.02%     97.54%
    145   Wynn Las Vegas Hotel - Las Vegas NV      7,477.96   0.02%     97.56%

    146 Aryan Carrafa                              7,471.58   0.02%     97.59%
    147 Global Response Corp                       7,395.07   0.02%     97.61%

    148   Upwork Escros                            7,356.90   0.02%     97.63%
    149   Dave\David Pearlman                      7,339.48   0.02%     97.66%
    150   Lowes                                    7,290.29   0.02%     97.68%
    151   Affordable Openers                       7,232.34   0.02%     97.70%
    152   Sandra Caton                             7,200.00   0.02%     97.73%
    153   Doordash                                 7,039.60   0.02%     97.75%
    154   Scott Smith                              7,000.00   0.02%     97.77%
    155   Storage Master - Self Storage            6,860.00   0.02%     97.79%

    156 Southwest                                  6,835.46   0.02%     97.82%
    157 Wire Out and Related Return                6,742.30   0.02%     97.84%

    158 EG Threads - Sacramento CA                 6,650.47   0.02%     97.86%

    159 Expedia                                    6,537.24   0.02%     97.88%
    160 Nicholas Federighi                         6,451.00   0.02%     97.90%
    161 Renee Gangnath                             6,435.00   0.02%     97.92%
    162 Northbay Computer                          6,429.17   0.02%     97.94%
    163 McMillan & Shureen LLC - Trust             6,276.00   0.02%     97.96%
        Account
    164 In Cites Moto                              6,163.58   0.02%     97.98%
    165 Tango Card Inc                             6,070.00   0.02%     98.00%
    166 Elk Grove Powersports                      6,062.72   0.02%     98.02%

    167 Eli Katzman                                5,916.23   0.02%     98.04%
    168 Select Blinds                              5,916.14   0.02%     98.06%
    169 Jason Cutter                               5,830.76   0.02%     98.07%
    170 K&B Motorsports                            5,636.80   0.02%     98.09%
    171 Lizbeth Hamlin (Marriage and Family        5,617.00   0.02%     98.11%
        Therapist)
    172 BUSINESS FILINGS 800-981-7183              5,594.00   0.02%     98.13%

    173   Litmos.com                               5,570.00   0.02%     98.15%
    174   Beacon Group Inc                         5,550.00   0.02%     98.16%
    175   Console Electric                         5,500.00   0.02%     98.18%
    176   Brandyourself.com                        5,399.94   0.02%     98.20%
    177   Macys                                    5,323.30   0.02%     98.21%
    178   ACH Out and Related Return               5,235.07   0.02%     98.23%

    179   Bankcard Fees                            5,156.45   0.02%     98.25%
    180   Hotel Del Coronado - Coronado CA         5,093.54   0.02%     98.26%
    181   United                                   5,063.45   0.02%     98.28%
    182   Genesis Imaging Company                  4,932.76   0.02%     98.30%



                                                                                  Attachment T
                                                                                         5 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-20
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      50 of
                                                                         7 of
                                                                            518


Payments - Percentage of Total Payments

                                                                       Accumulated
  Line     Payee                                   Amount      Percent Percentage
     183   Thomas Nickerbocker                        4,802.54   0.02%      98.31%
     184   Software AG USA Inc                        4,714.03   0.01%      98.33%
     185   Tyler Colt                                 4,675.01   0.01%      98.34%
     186   J2 Efax Service                            4,558.60   0.01%      98.36%
     187   Chuck Gangnath                             4,528.02   0.01%      98.37%
     188   Michaels Reno Power Spo                    4,461.96   0.01%      98.38%

    189    Jose Lopez                                 4,449.38   0.01%     98.40%
    190    San Metz                                   4,348.08   0.01%     98.41%
    191    Windsor Diamonds                           4,300.00   0.01%     98.43%
    192    Transfer from American Financial           4,262.40   0.01%     98.44%
           Benefits Center of America (BoA 9542)
           to Unknown

    193 Frontline Accounting                          4,125.00   0.01%     98.45%
    194 Association for Student                       4,122.00   0.01%     98.47%

    195 Twin Cities Motorsports                       4,120.70   0.01%     98.48%

    196 Frst Bk Mrch Svc - Chargeback                 4,117.00   0.01%     98.49%

    197    Wertz Trucking                             4,110.74   0.01%     98.50%
    198    Southwest Air                              4,069.75   0.01%     98.52%
    199    Nathan Derutte                             4,044.25   0.01%     98.53%
    200    Godaddy.com                                4,022.36   0.01%     98.54%
    201    0-60 LLC                                   4,000.00   0.01%     98.56%
    202    Jay Console                                4,000.00   0.01%     98.57%
    203    Wire Fee                                   3,990.00   0.01%     98.58%
    204    Withdrawal                                 3,910.00   0.01%     98.59%
    205    Catering                                   3,884.84   0.01%     98.61%
    206    Pottery World                              3,872.76   0.01%     98.62%
    207    American Express - Collection              3,816.10   0.01%     98.63%

    208 Car Repair                                    3,810.25   0.01%     98.64%
    209 GPJ Dreamforce                                3,777.30   0.01%     98.65%
    210 zzz - Check Paid and not found in the         3,750.02   0.01%     98.67%
        files
    211 Quickbooks                                    3,741.79   0.01%     98.68%
    212 Caesars Palace - Las Vegas NV                 3,666.10   0.01%     98.69%

    213 Sweet Lane Wholesale Nu                       3,626.38   0.01%     98.70%

    214 Allied Ropes                                  3,540.32   0.01%     98.71%
    215 Carolina Truggies LLC, Matthews NC            3,477.00   0.01%     98.72%

    216    Phil Schmidt                               3,473.83   0.01%     98.74%
    217    Opendns Inc                                3,450.00   0.01%     98.75%
    218    PGANDE                                     3,424.23   0.01%     98.76%
    219    Vista Springs Bottl                        3,423.00   0.01%     98.77%
    220    Best Buy                                   3,415.66   0.01%     98.78%
    221    Indeed                                     3,346.05   0.01%     98.79%
    222    CG Appliance LLC                           3,344.82   0.01%     98.80%
    223    Artec Consulting                           3,325.00   0.01%     98.81%
    224    Verizon Wireless                           3,321.48   0.01%     98.82%

                                                                                     Attachment T
                                                                                            6 of 7
             Case
             Case4:18-cv-00806-SBA
                  3:18-mj-71724-SK Document
                                   Document1-4
                                            58-20
                                                Filed
                                                    Filed
                                                       12/05/18
                                                          03/05/18
                                                                 Page
                                                                   Page
                                                                      51 of
                                                                         8 of
                                                                            518


Payments - Percentage of Total Payments

                                                                Accumulated
  Line     Payee                            Amount      Percent Percentage
     225   Hyatt Hotels - New York NY          3,316.26   0.01%      98.83%
     226   Chirag Gulati                       3,250.01   0.01%      98.84%
     227   B&H Photo                           3,211.56   0.01%      98.85%
     228   STS Electronic Recycling            3,200.00   0.01%      98.86%

    229 Spaulding McCullough                    3,153.13   0.01%    98.87%
    230 Urban Tree Farm Nursery                 3,117.60   0.01%    98.88%

    231    Xtreme Tire Co Inc                   3,093.84   0.01%    98.89%
    232    Bryan Greenwalt                      3,090.00   0.01%    98.90%
    233    Silverline CRM                       3,078.58   0.01%    98.91%
    234    EW Webster Associates                3,075.00   0.01%    98.92%

    235 Becks Superstore (Furniture)            3,064.54   0.01%    98.93%

    236 Geico                                   3,053.79   0.01%    98.94%
    237 Alexanders Gallery - Santa Rosa         3,045.00   0.01%    98.95%
        (Furniture)
    238 Karen Johnson                           3,000.00   0.01%    98.96%
    239 HD Supply White Cap (Building           2,969.93   0.01%    98.97%
        Supplies)
    240 Check Paid and Related Return           2,931.81   0.01%    98.98%

    241 Sarah Newbold                           2,880.00   0.01%    98.99%
    242 GLS Inc                                 2,870.00   0.01%    99.00%
           Totals                          31,127,631.73




                                                                                  Attachment T
                                                                                         7 of 7
